JOURNAL ENTRY AND OPINION
Relator requests that this court compel respondent judge to issue a ruling on the motion for new trial filed by relator in State v. Cassidy, Cuyahoga County Court of Common Pleas Case Nos. CR-182855 and 186634 on July 22, 1999.
Respondent has filed a motion to dismiss and for summary judgment attached to which is a copy of the journal entry denying the motion for new trial and received for filing by the clerk on December 22, 1999. Relator has not opposed the motion. Respondent argues that this action in procedendo is, therefore, moot. We agree.
We also note that relator requested the same relief in State ex rel. Cassidy v. Villanueva (Jan. 27, 2000), Cuyahoga App. No. 77360, unreported. Any additional redundant or frivolous actions by relator will result in sanctions.
Accordingly, respondent's motion to dismiss and for summary judgment is granted. Relator to pay costs.
  ______________________________ ANN DYKE, ADMINISTRATIVE JUDGE
TERRENCE O'DONNELL, J., CONCURS.